Citation Nr: 0930731	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of acute lymphadenitis on the medial surface of the 
left thigh.

2.  Entitlement to service connection for a right groin lymph 
node disability, to include as secondary to the residuals of 
acute lymphadenitis on the medial surface of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In his substantive appeal to the Board, received in September 
2008, the Veteran requested a travel board hearing.  In a 
letter to VA received in April 2009, the Veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

In a January 2009 statement, the Veteran indicated that he 
wanted to file claim for service connection for the residuals 
of tonsillitis and a claim for clear and unmistakable error 
with a 1943 rating decision.  The Board refers this matter to 
the RO for any necessary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the Board will briefly describe the 
procedural history of the claims on appeal to explain the 
recharacterization of the issues.  The Board notes that in 
April 1948, the Veteran filed a claim for service connection 
for a left leg condition, which he contended was related to 
an in-service hospitalization for a knot on his hip.  In a 
September 1948 rating decision, service connection was denied 
for acute lymphadenitis of the medial surfaces of the left 
thigh because it was not found to be incurred or aggravated 
during service.  It was stated that although this disorder 
was noted in clinical records, no residuals were noted on 
discharge and it was considered a temporary condition.  
Further, there was no medical evidence of the Veteran's 
present condition.  The Veteran was notified of this decision 
that same month but did not initiate an appeal.  In October 
1986, the Veteran filed a claim for a left groin lymph node, 
which was denied in an October 1988 rating decision because 
new and material evidence had not been submitted to reopen 
the claim denied in September 1948.  The Veteran was notified 
of that decision and did not initial an appeal.

In June 2007, the Veteran filed a claim for service 
connection for a leg injury.  He stated that it was called a 
left node in-service and was located in his right groin area.  
In August 2007, the Veteran filed a claim for service 
connection for a right groin lymph and right leg injury.  
Service connection for a right groin lymph node and left leg 
injury of the left and right leg was denied in a February 
2008 rating decision.  

In January and June 2009 statements, the Veteran clarified 
what he was claiming.  He indicated that he had lymphadenitis 
in his left leg during service and asserted that he has had 
continuity of symptomatology in the lymph gland ever since.  
The Veteran further contended that has a right leg lymph node 
disability that is related to his left leg lymph node.  
Consequently, the Board has recharacterized the issues on 
appeal as reflected above.  

Turning to the merits of the claims, the Board finds that 
additional development is necessary before a decision can be 
reached.  Although the Veteran was provided with notice 
letters in July and August 2007, in light of the 
recharacterization of the issues, the Board concludes that 
additional notice letters need to be sent.  In this regard, 
the notice letters must address the new and material evidence 
provisions for the claim for the residuals of acute 
lymphadenitis on the medial surface of the left thigh and the 
secondary service connection provisions for a the claim for a 
right groin lymph node disability.  38 C.F.R. §§ 3.156, 
3.310(b); Kent v. Nicholson, 20 Vet. App. 1 (2006).  




Additionally, in his earlier October 1986 claim, the Veteran 
indicated that he received treatment for his left groin lymph 
node at the Milwaukee VAMC in the mid 1960s to the early 
1980s.  In his June 2007 claim, the Veteran informed VA that 
he received treatment for his disorder at the Milwaukee VAMC 
from November 1945 to September 1952.  In November 2007, the 
Madison VAMC responded that they did not have records for the 
Veteran.  However, it does not appear that attempts have been 
made to obtain records from the Milwaukee VAMC from the 
Veteran's separation from service in May 1946 to September 
1952 or from the mid 1960s to the early 1980s.  Moreover, in 
June 2009, the Veteran stated that he had current treatment 
at the Little Rock VAMC.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, a remand is necessary to obtain these records.  
38 C.F.R. § 3.159(c)(2).  

Further, a December 2002 record reflects that the Veteran has 
been receiving disability benefits from the Social Security 
Administration (SSA) since approximately July 1990.  The U.S. 
Court of Appeals for Veterans Claims has held that, where VA 
has notice that a veteran is receiving disability benefits 
from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  As it is unclear 
why the Veteran is in receipt of SSA benefits from the 
current evidence of record, the RO should request the 
Veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Regarding the claim for whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for the residuals of acute 
lymphadenitis on the medial surface of the 
left thigh, the AMC/RO should notify the 
Veteran of the definition of new and 
material evidence to reopen a claim as set 
forth in the current version of 38 C.F.R. 
§ 3.156 and inform him what is necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the most 
recent final denial of his claim in the 
October 1988 rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the letter should inform the 
Veteran that the claim for acute 
lymphadenitis on the medial surface of the 
left thigh was previously denied because 
it was not found to be incurred or 
aggravated during service.  Further, it 
was considered a temporary condition and 
there was no evidence of a current 
disability.  The Veteran should be advised 
to submit new and material evidence that 
relates to these elements.  

The AMC should also send the Veteran a 
notice letter in connection with his claim 
for a right groin lymph node disability, 
to include as secondary to the residuals 
of acute lymphadenitis on the medial 
surface of the left thigh.  The letter 
should inform him of the information and 
evidence that is necessary to substantiate 
the claim on both a direct and secondary 
basis; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide.  The Veteran should be informed 
that before secondary service connection 
for any disability may be granted as a 
matter of law, service connection must be 
granted for the primary conditions he is 
claiming the disabilities are secondary 
to.  

2.  Obtain and associate with the claims 
file treatment records from the Milwaukee 
VAMC dated from May 1946 to September 1952 
and from the mid 1960s to the early 1980s.  
Additionally, obtain current treatment 
records from the Little Rock VAMC.  If the 
records are unavailable, so indicate.  

3.  Obtain and associate with the claims 
file the Veteran's SSA records, to include 
a copy of the decision granting disability 
benefits and the supporting medical 
documents on which the decision was based.  
If the records are unavailable, so 
indicate.  

4.  When the requested development and any 
other action considered necessary has been 
completed, the case should be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



